 Case 19-22878         Doc 119     Filed 11/14/19 Entered 11/14/19 15:14:58            Desc Main
                                    Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                             )    Chapter 7
                                                    )
                                                         Case No. 19-22878
 WESTLAKE PROPERTY HOLDINGS, LLC,                   )
                                                         (Jointly Administered)
 et al.,                                            )
                                                    )    Hon. Deborah L. Thorne
                                  Debtors.          )

                            QUARTERLY REPORT OF DE MINIMIS
                             ASSET SALES AND ASSIGNMENTS
          Ira Bodenstein, not individually but solely in his capacity as chapter 7 trustee for the

bankruptcy estates of Pipeline-Westlake Hospital, LLC (“Pipeline-Westlake”) and Westlake

Property Holdings, LLC (“Holdings”), pursuant to the Order Granting Trustee’s Motion for

Authority to Sell and Abandon De Minimis Assets and Related Relief [Dkt. No. 32] (the “Order,”

and all undefined terms herein having the meanings set forth in the Order), hereby submits the

following report itemizing De Minimis Sales and De Minimis Assignments for the calendar quarter

ending September 30, 2019, set forth on Exhibit A hereto.

Dated: November 14, 2019                           Respectfully submitted,
                                                   Ira Bodenstein, not individually, but in his
                                                   capacity as chapter 7 trustee for the
                                                   bankruptcy estates of Pipeline-Westlake
                                                   Hospital, LLC and Westlake Property
                                                   Holdings, LLC

                                                   By: /s/ David R. Doyle
                                                      One of his attorneys
 David R. Doyle (6303215)
 Fox Rothschild LLP
 321 North Clark Street, Suite 1600
 Chicago, IL 60654
 ddoyle@foxrothschild.com

 Attorney for the Trustee




105112249
 Case 19-22878     Doc 119    Filed 11/14/19 Entered 11/14/19 15:14:58         Desc Main
                               Document     Page 2 of 2



                              CERTIFICATE OF SERVICE

      David R. Doyle certifies that he caused to be served a copy of Quarterly Report Of De
Minimis Asset Sales And Assignments upon the attached Electronic Mail Notice List through
the ECF System which sent notification of such filing via electronic means on November 14,
2019.
                                                    /s/ David R. Doyle




Mailing Information for a Case 1:19-22878
Electronic Mail Notice List

      Terence G Banich tbanich@foxrothschild.com, kjanecki@foxrothschild.com
      Ira Bodenstein iratrustee@foxrothschild.com,
       IL29@ecfcbis.com;plove@foxrothschild.com;chdocket@foxrothschild.com
      Erin M Buechler erin.buechler@comed.com
      John T Carroll jcarroll@cozen.com, pgiordano@cozen.com;jdeeney@cozen.com
      Rosanne Ciambrone rciambrone@duanemorris.com,
       jkahane@duanemorris.com;rpdarke@duanemorris.com;jjohnson3@duanemorris.com
      Scott R Clar sclar@cranesimon.com,
       mjoberhausen@cranesimon.com;asimon@cranesimon.com
      Jeffrey C Dan jdan@cranesimon.com,
       sclar@cranesimon.com;mjoberhausen@cranesimon.com
      David R Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
      Robert M Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
      Allen J Guon aguon@foxrothschild.com,
       plove@foxrothschild.com;chdocket@foxrothschild.com
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      Kevin H Morse kmorse@clarkhill.com
      Nancy A Peterman petermann@gtlaw.com,
       chilitdock@gtlaw.com;greenbergc@gtlaw.com
      Christina Sanfelippo csanfelippo@foxrothschild.com,
       orafalovsky@foxrothschild.com
      John R Weiss jrweiss@duanemorris.com
